Affirmed and Memorandum Opinion filed October 12, 2006







Affirmed
and Memorandum Opinion filed October 12, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01048-CR
____________
 
NARETHA NICOLE WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause No. 972,118
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty, without an agreed recommendation as to punishment, to
possession of between fifty and two thousand pounds of marijuana.  On September
13, 2005, the trial court sentenced appellant to confinement for twenty years
in the Institutional Division of the Texas Department of Criminal Justice and
assessed a fine of $10,000.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  As of this date,
more than sixty days have elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).